Peck, J.
delivered the opinion of the court.
On the authority of the cases of Raborg vs. Peyton, (2 Wheaton’s Reports,) and Donoho vs. Kirkman, (6 Peter’s Reports,) we would feel ourselves authorized to affirm the judgment. But we are aided in coming to this conclusion by our act of 1820, ch. 25, sec. 1. This being an action by an endorsee against the maker of a note, we are of opinion, brings the case so far within the provisions of the act as to authorize this form of action. That act having originated since the case referred to in Cook’s Reports was decided, leaves us untram-melled by the opinion therein expressed.
Judgment affirmed.